Citation Nr: 1048219	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuritis of 
the bilateral upper and lower extremities, claimed as secondary 
to cold weather injury in service.

2.  Entitlement to a disability rating in excess of 30 percent 
for shrapnel wound residuals consisting of adhesions of the 
peritoneum.

3.  Entitlement to a separate compensable disability rating for 
scar residuals of the shrapnel wounds of the abdomen.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from October 1944 to May 1946, 
when he was discharged on account of physical disability.  He was 
awarded the Combat Infantryman Badge, in addition to other 
decorations, for his combat service.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 RO decision.  It was previously before the 
Board in August 2010 when it was remanded for additional 
evidentiary and procedural development.  Such development having 
been accomplished to the extent possible without additional 
cooperation from the Veteran, as discussed below, the matter has 
been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a separate compensable disability 
rating for scar residuals of the shrapnel wound is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No nexus between the veteran's period of active duty and his 
currently-shown peripheral neuritis has been demonstrated.

2.  The Veteran's service-connected peritoneal adhesions cause 
less frequent and less prolonged episodes of pain; he does not 
have definite partial bowel obstruction or frequent and prolonged 
episodes of severe colic distension, nausea or vomiting.



CONCLUSIONS OF LAW

1.  Service connection for bilateral peripheral neuritis of the 
arms and legs is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2.  A disability rating in excess of 30 percent for shrapnel 
wound residuals consisting of adhesions of the peritoneum is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7301, 7329 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Review of the claims file shows that 
the Veteran was informed of these elements with regard to his 
claims in a letter of October 2006, prior to the initial 
adjudication of the claims.  

As indicated in the Introduction, the Board previously remanded 
this appeal in part to obtain private medical records generated 
by a Dr. Chun.  Dr. Chun had submitted a letter supporting the 
Veteran's claims and in the letter had indicated that he was 
treating the Veteran on a regular basis for the disabilities at 
issue.  In carrying out the actions requested in the Board's 
remand, the VA's Appeals Management Center (AMC) provided the 
Veteran with a release of information form, and in a September 
2010 letter, requested that he complete the form so that the AMC 
could request copies of Dr. Chun's records in support of his 
claim.  The Veteran did not respond to this letter in any way, 
and has not contacted the VA since that time.  "The duty to 
assist is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If the veteran wished to fully develop his claims, he 
had a corresponding duty to assist by providing the requested 
information.  The Board therefore holds that, even though the 
veteran's claims have not been fully developed, the VA has 
fulfilled its duty to assist him to the extent possible.  We will 
thus proceed to evaluate the veteran's claims based on the 
evidence currently of record.

Nonetheless, VA medical records, service treatment records, some 
private medical records, and VA examination reports have been 
obtained and reviewed in support of the Veteran's claims.  The 
Veteran declined the opportunity to present sworn testimony in 
support of his claims during a hearing on appeal.  The Veteran 
and his representative have presented written statements in 
support of his claims.  All relevant records and contentions have 
been carefully reviewed.  The Board therefore concludes that the 
VA's duties to notify and assist have been met with regard to the 
matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection-peripheral neuritis

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When the 
disease identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

When a chronic disease such as an organic disease of the nervous 
system or a tumor of the peripheral nerves becomes manifest to a 
degree of 10 percent within one year of the veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Initially, we observe that exposure to extreme cold conditions 
during the course of the Veteran's WWII service in the European 
theater is conceded as consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
question to be answered here is whether such cold exposure caused 
the Veteran's currently-shown peripheral neuritis affecting both 
arms and both legs.  

The Veteran's service treatment reports are negative for any 
complaints or findings indicative of peripheral neuritis.  
Although there is no report reflecting a formal discharge medical 
examination, records reflecting the Veteran's lengthy 
hospitalization in 1946 prior to discharge, show that his nervous 
system was deemed to have been normal at that time.  

Early VA records are similarly negative for complaints or 
findings indicative of peripheral neuritis.  Although the Veteran 
filed a VA claim upon discharge from service, he did not claim 
any peripheral neuritis or neuropathy among the disabilities for 
which he sought VA compensation.  The report of an October 1947 
VA examination reflects that his peripheral nerves were deemed to 
have been normal upon clinical examination.  Again in June 1949, 
a VA examination report reflects normal peripheral nerves.

The Veteran was diagnosed with diabetes mellitus, type 2, in 
approximately 1990.  He also has heart disease, including 
atherosclerosis and hypertension.  

An August 2006 statement from the Veteran's wife is to the effect 
that she has been aware of numbness in the Veteran's feet and 
hands for the past thirty years.

Although the Veteran's private medical records contained in the 
VA claims file are not complete, the available ones do not 
reflect diagnoses or treatment of peripheral neuritis.  However, 
the veteran's internist, Dr. Chun, provided a statement in March 
2008 to the effect that the Veteran suffered from a combination 
of peripheral neuropathy caused by frostbite during WWII and 
severe diabetic peripheral neuropathy.  The record currently 
contains treatment notes from Dr. Chun which are dated from 2004 
to 2006; these notes do not include diagnoses of peripheral 
neuropathy or neuritis.  As set forth above, the AMC attempted to 
obtain complete records from Dr. Chun, but was unable to do so, 
as the Veteran did not complete the necessary form to allow such 
a release of information.  

Recent VA treatment records reflect a diagnosis of peripheral 
vascular disease, but no specific information pertaining to 
peripheral neuritis or neuropathy.  

The Veteran underwent a VA examination in July 2007.  The report 
of this examination reflects diagnoses of mild peripheral 
neuritis of both hands, the lower legs, and feet, based upon 
monofilament touch testing showing reduced sensation in these 
areas.  The examiner noted that the veteran did not have 
paresthesias immediately after service or for a few decades after 
service, and opined that the current peripheral neuritis was not 
likely related to in-service cold injury.  A diagnosis of 
peripheral arterial disease of both legs was also rendered.  In 
this regard, the examiner commented that there was no 
documentation of peripheral arterial disease of the lower 
extremities during service or immediately after service, and that 
the veteran had other major risk factors for peripheral arterial 
disease like hypertension, diabetes mellitus, and 
atherosclerosis.  For these reasons, the examiner opined that the 
peripheral arterial disease was not likely related to cold injury 
during service.

Pursuant to the Board's August 2010 remand, the Veteran underwent 
a second VA examination.  The examiner was able to review the 
Veteran's claims file and the medical records in it, including 
the March 2008 opinion of Dr. Chun.  The examiner rendered a 
diagnosis of neuralgia causing the hands and feet to be cold and 
numb in the wintertime.  The examiner concluded that she could 
not resolve the issue except by mere speculation, given the forty 
or fifty years which had passed since the exposure to severe cold 
in service.

Upon review of the evidence of record, the Board holds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for peripheral neuritis.  The contemporaneous 
evidence of record shows that the Veteran's peripheral nerves 
were deemed to have been normal in 1946, 1947, and 1949.  As 
these findings were recorded proximate to the Veteran's cold 
exposure which occurred during the winter of 1945/46, they are 
particularly probative of the matter at hand.  Furthermore, we 
find it to be significant that the Veteran did not complain of 
neuritis or numbness in his extremities at a time proximate to 
service; he did not mention such symptoms during the VA general 
medical examinations conducted proximate to his service, and he 
did not file a claim for a disability involving neuritis or 
numbness until 2006, when he filed the claim leading to this 
appeal.  

In support of this appeal, the Veteran states that he has 
experienced numbness in his hands and feet for many years.  
During recent VA examinations, he provided various histories of 
having had such problems for a period of time between twenty and 
forty years.  That he has some diabetic neuropathy is established 
by the statement of his private internist, Dr. Chun; however, Dr. 
Chun identifies some neuropathy as a residual of frostbite in 
service as well.  

One VA examiner who has reviewed the Veteran's claims file in 
addition to performing a clinical examination of the Veteran has 
rendered the opinion that it is less likely the veteran's 
peripheral neuritis or peripheral arterial disease is related to 
in-service cold injury.  The second VA examiner was more 
cautious, opining that she could not resolve the issue except by 
mere speculation.  We observe that to some extent, all three 
physicians have intimated that these disabilities would have 
initially manifested at a point in time proximate to the cold 
injury.

It is the responsibility of the Board to review all the evidence 
of record and reach a conclusion by applying the standard of 
review set forth above.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the 
opinion of one competent medical expert over that of another when 
the Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the credibility 
and weight to be given to evidence." "  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

One of the factors which must be considered in reviewing the 
probity of conflicting medical opinions is whether the opinion is 
based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Similarly, where the facts show that 
the veteran received treatment from a physician many years after 
service, and the conclusion reached by the physician is clearly 
based solely on the history provided by the veteran, or the 
hearsay recitation of a diagnoses or other medical history, the 
Board is not bound to accept the medical conclusions and/or 
opinions of a physician.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997).  See also Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

From a legal perspective, contemporaneous medical evidence is 
generally given more weight than lay recollection.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  Thus, the Veteran's current 
statement that he has had these symptoms since the injury must be 
weighed against the absence of such complaints in the 
contemporaneous medical records.  

In this case, it would appear that the only physician who has 
rendered an opinion on the matter who actually reviewed the post-
service VA examination reports is the first VA examiner who noted 
that the Veteran did not have complaints or symptoms indicative 
of peripheral neuritis for many years after service.  There is no 
indication that Dr. Chun had access to the Veteran's VA medical 
records or his VA claims file; thus we must assume that his 
medical opinion was based upon the Veteran's own statement, made 
many years after the fact, that he had experienced such symptoms 
shortly after the cold exposure occurred.  The second VA examiner 
felt that her only option was pure speculation, in light of the 
absence of contemporaneous medical evidence, indicating that she 
had not read the reports from the 1940s.  As all three physicians 
examined the Veteran and reached similar diagnoses as to his 
current disability (although we note that Dr. Chun alone 
characterized the problem as "severe"), the sole distinction 
among the medical opinions is that the first VA examiner appears 
to have been better-informed as to the contemporaneous complaints 
and findings.  For this reason, we choose to accord greater 
probative weight to this opinion.  

In sum, the disability at issue was not shown during service, or 
for many years after service.  No contemporaneous complaints of 
neuritis or neuropathy or numbness were recorded to support a 
finding of continuity of symptomatology since service.  No tumors 
or organic disease of the nervous system are shown which would 
trigger the legal presumption of service connection for a chronic 
disease; in any case, no symptoms are shown within one year of 
the Veteran's discharge.  The medical opinions pertaining to any 
other nexus to service are set forth above, as is the Board's 
analysis as to which opinion is most probative.  

The Board therefore finds that the preponderance of the evidence 
is against the claim for service connection for peripheral 
neuritis.  In so finding, we in no way wish to disparage the 
Veteran's courageous service under dreadful conditions during the 
last winter of World War II.  His service and indeed, his heroism 
is recognized and his service record speaks for itself.  His 
severe injuries which were incurred in combat have been 
recognized by the VA since his discharge from service, and he has 
been receiving monetary compensation and taxpayer-provided 
medical care since that time.  However, the evidence simply does 
not support his contention that he has peripheral neuritis or 
peripheral vascular disease as a result of cold injury sustained 
during World War II.  The benefit sought must therefore be 
denied.

Increased rating-peritoneal adhesions

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do not 
give past medical reports precedence over current findings.  
38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level of 
the veteran's impairment throughout the entire period.  In this 
respect, staged ratings are a sensible mechanism for allowing the 
assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability while 
the claim works its way through the adjudication process.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another 
relevant precedent, the United States Court of Appeals for 
Veterans Claims (Court) noted that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  
38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran sustained severe abdominal injuries 
under combat conditions.  Multiple surgeries were performed, 
including the removal of multiple feet of his large intestine, 
and necessitating the temporary placement of a colostomy.  During 
the course of healing, he experienced several instances of fecal 
leakage, each of which required a surgical fix.  Although he was 
discharged from active duty in May 1946, the VA assigned a 
temporary total disability rating until October 1947, as his 
gastrointestinal condition was not deemed to be stable prior to 
that point.  At that time, a 30 percent disability rating was 
assigned for multiple adhesions of the peritoneum, as residual of 
shrapnel wounds.  

The 30 percent rating has remained in effect since 1947.  Under 
governing regulation, a disability which has been continuously 
rated at or above any evaluation of disability for twenty or more 
years for VA compensation purposes may not be reduced except upon 
a showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The 30 percent rating is thus preserved at that level.

The current regulatory criteria governing the evaluation of such 
disabilities have been in effect throughout the appeal period.  A 
note to Diagnostic Code 7329, which provides criteria for rating 
the resection of the large intestine, requires that where 
residual adhesions constitute the predominate disability, 
impairment is to be rated under Diagnostic Code 7301, which 
provides criteria for rating adhesions of the peritoneum.  Under 
Diagnostic Code 7301, severe adhesions of the peritoneum 
manifested by definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage, are rated 
as 50 percent disabling.  Moderately severe adhesions with 
partial obstruction manifested by delayed motility of barium meal 
and less frequent and less prolonged episodes of pain are rated 
as 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 
7301.

The medical evidence of record reflecting the Veteran's condition 
from January 2005 (one year prior to the claim leading to the 
current appeal-Hart) until the present includes the report of a 
routine VA annual physical examination conducted in May 2005.  He 
was noted to have a history of abdominal adhesions related to the 
abdominal wound sustained in service.  Upon clinical examination, 
bowel sounds were present in all quadrants.  There were no 
masses, tenderness, or organomegaly, although the old surgical 
scar was noted.  No particular complaints or current diagnosis 
were recorded.  Another routine annual physical examination was 
conducted in May 2006.  According to the report, he was having 
chronic pain with his abdominal adhesions.  Upon clinical 
examination, he was deemed to be in no distress at that time.  
Again, bowel sounds were present in all quadrants.  There were no 
masses or organomegaly, but there was slight diffused tenderness.  
Again the diagnosis rendered was of a history of service-related 
abdominal wounds with adhesions.  The Veteran was deemed to be 
stable.

Private treatment records from Dr. Chun, dated from 2004 to 2006, 
contain no mention of abdominal distress.  In his March 2008 
statement, however, Dr. Chun reported that the Veteran suffers 
from severe abdominal adhesions resulting in frequent 
constipation, requiring "a great deal of laxatives," to prevent 
severe bowel distention.  Dr. Chun indicated that this delayed 
motility causes multiple episodes of abdominal discomfort.  Other 
private physician records reflecting the time period at issue 
pertain to specialist treatment for cardiac disability and 
endocrinological treatment for the Veteran's diabetes and do not 
reflect complaints or treatment pertinent to the Veteran's 
gastrointestinal system.

In an August 2006 letter, the Veteran's wife described the 
Veteran has having a great deal of pain in his stomach and right 
side, which is so strong as to cause him to lose his breath on 
occasions.

During a July 2007 VA examination, the Veteran denied having any 
chronic abdominal pain, although he reported having frequent 
abdominal cramps a few times a week ever since service.  The 
abdominal scarring was noted and described as well-healed with no 
keloid changes, tenderness or signs of inflammation.  Again, 
there were no ascites, masses, hernias, or engorgements over the 
abdomen.  Bowel sounds were normal.  The examiner rendered a 
diagnosis of residual recurrent abdominal cramps by history.  

The Veteran underwent another VA examination in September 2010.  
The veteran reported that he experienced abdominal pain, with the 
right side worse than the left, two to three times a week which 
was severe in intensity, lasts for a few minutes and then goes 
away.  He reported nausea but no vomiting two or three times a 
week, as well.  Upon examination the surgical scars were again 
noted.  Some laxity of the abdominal muscle was noted in between 
the surgical scars, but no definite hernia was present.  
Abdominal sounds were present.  The examiner noted that the 
problem associated with the diagnosis of abdominal adhesions was 
pain, but that there were no effects upon the Veteran's usual 
daily activities.  Following review of the Veteran's claims file 
along with the clinical examination, the examiner opined that the 
Veteran's abdominal pains were caused by the service-connected 
adhesions.  The examiner also opined that no X-ray was necessary 
for rating purposes, as the abdominal examination was essentially 
benign.  

Applying the law to the facts of the case, the Board concludes 
that the Veteran's symptoms, as reflected in his written 
contentions and in the medical evidence, more nearly approximate 
the criteria required for the currently-assigned 30 percent 
disability rating.  The Veteran's main complaint appears to be 
the pain and cramping associated with the impairment, and in this 
case, the level pain is explicitly contemplated in the terms of 
the governing regulation.  Partial bowel obstruction is not 
shown, as indicated by the examiner's determination that no X-ray 
studies are required for the proper evaluation of the service-
connected disability.  The Veteran and his wife describe 
characteristic symptoms of brief, but severe, abdominal pain and 
cramping, several times a week, which fit more closely with the 
description of "less frequent and less prolonged episodes of 
pain" set forth in the 30 percent criteria; rather than the 
frequent and prolonged episodes of severe colic distension 
described for a 50 percent disability rating.  The Veteran's 
impairment is simply not so severe as to warrant a 50 percent 
disability rating under the provisions of Diagnostic Code 7301.  
The preponderance of the evidence is against the assignment of a 
disability rating in excess of the protected 30 percent which is 
currently assigned.  The appeal must therefore be denied.

Generally, evaluating a disability using either the corresponding 
or analogous Diagnostic Codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, 
VA has authorized the assignment of extraschedular ratings and 
provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, [C & P], upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of 
whether a claimant is entitled to an extraschedular rating under 
§ 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extraschedular rating is 
warranted.  Neither the RO nor the Board is permitted to assign 
an extraschedular rating in the first instance; rather the matter 
must initially be referred to those officials who possess the 
delegated authority to assign such a rating.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 
423 (2009).  

In this case, there is no indication that the schedular criteria 
fail to contemplate the Veteran's level of disability or 
symptomatology; as such there is no basis for referring this case 
for consideration of an extra-schedular rating.




Continued on next page



ORDER

Service connection for peripheral neuritis of the bilateral upper 
and lower extremities is denied.

A disability rating in excess of 30 percent for shrapnel wound 
residuals consisting of adhesions of the peritoneum is denied.


REMAND

The VA has a duty to liberally construe all claims reasonably 
raised by the Veteran.  EF v. Derwinski, 1 Vet. App. 324 (1991).  
Indeed, the Federal Circuit has held that liberal reading of 
filings by claimants is required by VA regulation.  Robinson v. 
Shinseki, 557 F.3d 1355, 1359 (Fed. Cir. 2009); 38 C.F.R. 
§§ 20.201, 20.202 (2010).  

The Board must review all communications in the record that may 
be interpreted as formal or informal claims and consider whether 
such communications reasonably raise a claim for benefits.  
"Once a claim is received, VA must review the claim, supporting 
documents, and oral testimony in a liberal manner to identify and 
adjudicate all reasonably raised claims."  Perry v. West, 12 
Vet. App. 365, 368 (1999).  In determining whether a particular 
claim has been raised, the Board must consider all documents and 
oral testimony, and review all issues reasonably raised by a 
liberal reading of such evidence.  Sutton v. Brown, 5 Vet. App. 
127, 132 (1993).  However, while the Board must interpret an 
appellant's submissions broadly, the appellant must have asserted 
the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 
32, 35 (1998).  Where such a review "reasonably reveals that the 
claimant is seeking a particular benefit, the Board is required 
to adjudicate the issue of the claimant's entitlement to such a 
benefit or, if appropriate, to remand the issue to the RO for 
development and adjudication of the issue."  Suttmann v. Brown, 
5 Vet. App. 127, 132 (1993).

In this case, the Veteran has filed a claim for entitlement to 
increased disability ratings for his shrapnel wound residuals, 
and has perfected an appeal to the Board as to the disability 
rating assigned to peritoneal adhesions which comprise one aspect 
of the overall shrapnel wound.  He also has muscle injury 
residuals, which are separately rated under the appropriate 
Diagnostic Code.  Even the most cursory review of the medical 
evidence reveals that he has significant scar residuals from the 
shrapnel wound, as well.  The report of a recent VA examination 
reveals four abdominal scars, (plus an unrelated scar from a 
coronary artery bypass surgery), that are fairly extensive in 
nature.  These scars have not been separately rated; however.  In 
light of the case law cited above, the Board finds that the 
Veteran has reasonably raised a claim for entitlement to a 
separate disability rating for the scars related to his shrapnel 
wound and the subsequent gastrointestinal surgeries which were 
required to repair the damage caused by the shrapnel.  

As the medical evidence as to the level of impairment resulting 
from the scars, to include such factors as whether the scars are 
associated with underlying soft tissue damage (see 38 C.F.R. 
§ 4.118) is inconclusive, a remand is required for appropriate 
development and initial adjudication of the issue.  Suttmann.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
dermatological examination to identify all 
impairment arising from the Veteran's 
service-connected scar residuals of his 
shrapnel wounds of the abdomen and the 
subsequent gastrointestinal surgeries.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All tests and studies deemed 
helpful by the examiner should be performed 
in conjunction with the examination.  The 
examiner is requested to correlate each 
scar with the original shrapnel wound 
and/or the in-service surgeries, and to 
fully describe each scar, including the 
exact measurement of the areas affected, 
whether the scars are superficial or 
associated with underlying soft tissue 
damage, etc.  

2.  The RO should then adjudicate the 
appropriate disability rating to be 
assigned to the Veteran's shrapnel wound 
scar residuals of the abdomen , providing 
the Veteran and his representative with 
notice of the resulting decision.  This 
claim will not be returned to the Board 
unless the Veteran perfects an appeal by 
filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


